DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KWEON; Kisuk et al US 20160374134 A1, hereinafter Kweon, in view of Casey; Steven et al US 20180314808 A1, hereinafter Casey, and further in view of Fynaardt; Daniel et al US 20190149342 A1, hereinafter Daniel.
Regarding claims 1, 9 and 16, Kweon teaches, a method / an apparatus / A tangible, non-transitory, computer-readable medium storing program instructions that cause a service to execute a process, comprising: 
receiving, at a service, a device registration request sent by an endpoint device (Kweon: [83], [93] teaches Subscriber Server that provides subscription service for devices (i.e. device registration service) receives a Subscription Request” when an IOT device (i.e. an endpoint device) performs auto registration), wherein the endpoint device executes an onboarding agent (Kweon: [67] teaches IOT device starts “an opening procedure”, therefore, suggesting using a program or agent) that causes the endpoint device to send the device registration request via a cellular connection to a private access point name (APN) associated with the service (Kweon: Fig.3A; [80]-[82], teaches the IOT device, associated with a terminal (see para [71]), sending “subscription connection request” message via the terminal and a cellular network to a PDN associated with a subscriber server. PDN connection uses APN, as well known in 3GPP (see also para [91] “an access point name (APN) that may be a service name to be used by the subscriber”, suggesting a private APN for the subscriber)).
While teaching authenticating (i.e. verifying), by the subscriber server,
address information associated with ICCID, of the IOT device and sent from the IOT device to the server (Kweon: para [80]), 
Kweon does not expressly teach, verifying, by the service, that a network address of the endpoint device from which the device registration request was sent is associated with an integrated circuit card identifier (ICCID) or international mobile equipment identity (IMEI) indicated by the device registration request, identifying, by the service, a tenant identifier associated with the ICCID or IMEI, and sending, by the service and based on the tenant identifier, a device registration response to the endpoint device via the private APN.
However, in the same field of endeavor, Casey teaches, verifying, by the service, that a network address of the endpoint device from which the device registration request was sent is associated with an integrated circuit card identifier (ICCID) or international mobile equipment identity (IMEI) indicated by the device registration request (Casey: [29], [59], [62], [64] teaches that a network address such as an IP address associated with an IOT device comprising IMEI is confirmed (i.e. verified), during provision of the IOT device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kweon’s method to include verifying, by the service, that a network address of the endpoint device from which the device registration request was sent is associated with an integrated circuit card identifier (ICCID) or international mobile equipment identity (IMEI) indicated by the device registration request.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a scalable, dynamic, software management system in an IoT platform in order to easily update SW of the IOT devices (Casey: [3]-[5]).
Kweon and Casey do not expressly teach, identifying, by the service, a tenant identifier associated with the ICCID or IMEI, and sending, by the service and based on the tenant identifier, a device registration response to the endpoint device via the private APN.
However, in the same field of endeavor, Daniel teaches,
identifying, by the service, a tenant identifier associated with the ICCID or IMEI (Daniel: [100], teaches determining a tenant ID for an IOT device performing registration (see para [9]. As established in Kweon [80] above and Casey [29] above, IOT device comprises ICCID and/or IMEI), and 
sending, by the service and based on the tenant identifier, a device registration response to the endpoint device via the private APN (Daniel: [106]-[107], Claim 1, teaches receiving, by a provisioning service, provisioning request (i.e. registration request) from an IOT device needing certificates, and sending the certificates to the IOT device in the response (i.e. registration response) according to identification of a tenant ID, over a secure provisioning system (see para [99]). Private APN is interpreted as a secure system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kweon and Casey’s method to include identifying, by the service, a tenant identifier associated with the ICCID or IMEI, and sending, by the service and based on the tenant identifier, a device registration response to the endpoint device via the private APN.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an improved systems, methods and techniques for providing multi-tenant operations (e.g., multi-client) while securely provisioning digital assets in computerized devices in order to improve efficiency in provisioning the digital assets in the computerized devices that are associated with multiple tenants (e.g., multiple clients) (Daniel: [2]).
With respect to claim 9, claim recites the identical features of claim 1 for an apparatus. Therefore, it is subjected to the same rejection. Kweon further teaches, comprising: one or more network interfaces; a processor coupled to the one or more network interfaces and configured to execute one or more processes; and a memory configured to store a process that is executable by the processor (Kweon: Fig. 10. Moreover, IOT devices inherently comprise memory and processor).
With respect to claim 16, claim recites the identical features of claim 1 for a tangible, non-transitory, computer-readable medium. Therefore, it is subjected to the same rejection.
Regarding claims 6 and 14, Kweon, in view of Casey and Daniel, teaches the method/apparatus, as outlined in the rejection of claims 1 and 9.
Casey further teaches, wherein the network address of the endpoint device is an Internet Protocol (IP) address that is not translated between the endpoint device and the service (Casey: [29], teaches “an internet protocol (IP) address” as an identifier).
Regarding claim 8, Kweon, in view of Casey and Daniel, teaches the method, as outlined in the rejection of claim 1.
Daniel further teaches, wherein the tenant identifier is associated with a device management platform (Daniel: [99], SCMS handling tenants is associated with a device management).

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon, in view of Casey and Daniel, and further in view of ENOMOTO; MASAYUKI et al US 20160286459 A1, hereinafter Enomoto.
Regarding claims 4, 12 and 19, Kweon, in view of Casey and Daniel, teaches the method/apparatus/CRM, as outlined in the rejection of claims 1, 9 and 16.
Kweon, Casey and Daniel do not expressly teach, wherein the device registration response identifies a target APN via which the endpoint device should communicate.
However, in the same field of endeavor, Enomoto teaches, 
wherein the device registration response identifies a target APN via which the endpoint device should communicate (Enomoto: [195], teaches terminal registration response from server carries an APN for subsequent connection to a PDN, therefore, is a target APN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kweon and Casey and Daniel’s method/apparatus/CRM to include wherein the device registration response identifies a target APN via which the endpoint device should communicate.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for an endpoint device to register in the wireless network via a relay device to enable pro-se service for the endpoint device (Enomoto: [14]).

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon, in view of Casey and Daniel, and further in view of Zhu; Haoren et al US 11272371 B2, hereinafter Zhu.
Regarding claims 5, 13 and 20, Kweon, in view of Casey and Daniel, teaches the method/apparatus/CRM, as outlined in the rejection of claims 1, 9 and 16.
Kweon, Casey and Daniel do not expressly teach, further comprising: authenticating, by the service, the endpoint device based in part on a location of the endpoint device indicated by the device registration request.
However, in the same field of endeavor, Zhu teaches, 
further comprising: authenticating, by the service, the endpoint device based in part on a location of the endpoint device indicated by the device registration request (Zhu: Claims 15 and 17, teaches authentication of a terminal, at the terminal registration, is based on location information of the terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kweon and Casey and Daniel’s method/apparatus/CRM to include authenticating, by the service, the endpoint device based in part on a location of the endpoint device indicated by the device registration request.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an IOT device like unmanned aerial vehicle authentication method to authenticate IOT device like unmanned aerial vehicle to improve flight security of the unmanned aerial vehicle (Zhu: col.1, l.25-29).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kweon, in view of Casey and Daniel, and further in view of OSTHEEREN; Andre et al US 20170251327 A1, hereinafter Andre.
Regarding claims 7 and 15, Kweon, in view of Casey and Daniel, teaches the method/apparatus/CRM, as outlined in the rejection of claims 1 and 9.
Kweon, Casey and Daniel do not expressly teach, wherein the service receives the device registration request via a virtual private network (VPN) tunnel.
However, in the same field of endeavor, Andre teaches, wherein the service receives the device registration request via a virtual private network (VPN) tunnel (Andre: Abstract teaches provisioning server receiving subscription request (i.e. registration/provisioning request) via a preconfigured tunnel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kweon and Casey and Daniel’s method/apparatus to include wherein the service receives the device registration request via a virtual private network (VPN) tunnel.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to allow performing remote provisioning for those wireless communication devices that are not capable to access servers for remote provisioning outside the home cellular network, and further reduction and optimization of the required built-in functionality of the wireless communication device (Andre: [8]).


Allowable Subject Matter
Claims 2-3, 10-11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mangalvedkar U.S. Publication No. 20200177589 - AUTOMATED IOT DEVICE REGISTRATION.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472